Title: To Benjamin Franklin from Thomas Barclay, 3 February 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 3d. Feby 1782
I had the honour of receiving your Excellency letter of the 15th. of last Month with the Invoices and papers Mentiond in it— The Goods Purchased by Mess: De Neufville & son for the United states are in my Possession, but the rest that Mr Gillon left behind are in the Stores of Mess: Van Arps— Mess: De Neufville want to hold them as a security and say their House Purchased the greatest part of them for the State of South Carolina who have not Paid for them and they have got an order of the Majistrates of Amsterdam for the delivery, from which however Van Arps have appeald to the superiour Court at the Hague as there are several other Claiments exclusive of Mess: De Neufvilles— What my success may be is uncertain, having neither Bill of Sale nor other Acknowledgement from Mr. Gillon of his disposal of them, and part of them are supposed to be on board his vessell. I did not know of the transaction untill I received Your Excellencys letter, but shall now proceed to do every thing in my Power to recover such of the Articles as I Can get at.
I am sorry to tell you that the mode proposed in my last of sending the supplies in Neutral Bottoms to France wou’d be attended with too much hazard and expence to pursue it: for after being in Treaty about the Matter a long time, it finally turns out that the risk of Capture must be on Account of the United States, and the Charges (including the duty You Mention) Almost as much as the freight to America— I have been Engaged several days in endeavouring to get a Couple of proper Vessells to proceed to Boston or Philadelphia, and hope in a short time to finish the Matter— They are built on the New Construction, are remarkable fine ships, and shall be arm’d—and as the freight by such vessells will amount to almost the Value of them, I intend to purchase such a share of each for account of Congress, as will Carry the whole of the goods, and they may sail together for the better security— I need not inform You Sir, that whatever way those goods go, it will require funds to send them forward, I hope therefore You will have no objection to my drawing on You or M Grand when I have Occasion. Indeed it wou’d be more agreeable to Me if You wou’d direct M. Grand to pass to my Credit in Account a particular sum, so that I Can Command it when I please, and I shall give You such Bill, Receipt or other Voucher as you think proper— I do not know exactly what Money may be wanted, but probably it will not be less than from One hundred and twenty to One hundred and fifty thousand livres, and this sum I wish You wou’d Charge the United States with at once, as I realy am Afraid that from your situation, and from the manner in which You are drawn upon from America that your Embarrassments in Money matters may increase, and You are sensible that without Your Countenance and support my Negociations must Cease— The Value of the Effects here will be near a Million of livres, and the getting them to America is an Object of the greatest Consequence, I have the honour to be with the greatest Respect and Sincerity— Sir, Your Excellencys Most Obedt. and Most Huml serv.
Thos Barclay
His Excellency, Benjamin Franklin Esqr. Passy—
 
Notation: Tho: Barclay Amsterdam 3. Feby. 1782.
